Exhibit 14.1 CODE OF ETHICS IMK GROUP, INC. (the “Company”) The Board of Directors of the Company has adopted the following Code of Ethics (the “Code”) for directors and officers of the Company. This purpose of the Code is to: 1. focus the Board of Directors and each director and officer on areas of ethical risk; 2. provide guidance to directors to help them recognize and deal with ethical issues; 3. provide mechanisms to report unethical conduct; and 4. help foster a culture of honesty and accountability. Each director and officer of the Company must comply with the letter and spirit of this Code. No code or policy can anticipate every situation that may arise or replace the thoughtful behavior of an ethical director and officer. Directors and officers are encouraged to bring questions about particular circumstances that may implicate one or more of the provisions of this Code to the attention of the Board of Directors. A. CONFLICT OF INTEREST Directors and officers must avoid any conflicts of interest between the director or officer and the Company unless the relationship is approved in advance by the Board of Directors of the Company. Any situation that involves, or may reasonably be expected to involve, a conflict of interest with the Company, should be disclosed promptly to the Company’s Board of Directors. A “conflict of interest” can occur when: 1. A director's or officer’s personal interest is adverse to—or may appear to be adverse to—the interests of the Company as a whole. 2. A director or officer, or a member of his or her immediate family, receives improper personal benefits as a result of his or her position as a director of officer of the Company. Some of the more common conflicts which directors should avoid are listed below: a. Relationship of Company with Third-Parties Directors may not receive a personal benefit from a person or firm which is seeking to do business or to retain business with the Company unless approved by the Board of Directors of the Company. A director or officer shall withdraw him or herself from any decision of the Board of Directors involving another firm or Company with which the director or officer is affiliated. b.
